Eon. Philip G: Hoffman          Opinion No. 'M-1058
President
University of Houston           Re:   Whether certain zsaintenance
3801 Cullen Boulevard                 and operations,employees
Houston, Texas 77004                  of the University,of Houston
                                      may work on the basis of
                                      a ten hour day, four day
Dear Dr. Hoffman:                     work,week.
          You have requested the opinion of this office regard-
ing the above question. In making your request, you have pro-
vided us with the following InBmmttWr
          "The Universtty of Houston is considering a
     request for a 10 hour day, 4 day workweek for
     selected job claeeificationa in the maintenance
     and operation5 department. A majority of full-
     time permanent employees in the maintenanae and
     operations trades and custodial services would
     be affected. The purpose for such realignment
     of working hours would include8
          "(1) More effective utilization of staff
     during working hours before and after normal
     teaching-classroom hours. (This will include
     total coverage of the maintenance needs on a
     24 hour, 7 day basis, as is done currently,
     on an 8 hour day and 5 day, 40 hour week basis.)
          "(~2)Assistance to our efforts to provide
   . non-cash employment options and benefits to
     offset our recruitment, selection and retention
     handicaps when competing with higher pay rates
     paid in our local market for these skills and
     services."
           Article   5165a, Vernon's Civil Statutes, is quoted as
followec
          "Section 1. All etate employees who are
     employed in the offioes of state departments or
                                -5165- '
. .   .   .




          lion.Philip G. Hoffman, page 2     (M-1058)


                institutions or agencies, and who are paid
                on a full-time salary basis, shall work
                forty (40) hours a week. Provided, however,
                that the administrative heads of agencies
                whose functions are such that certain services
                must be maintained on a twenty-four (24) hours
                per day basis are authorized to require that
                essential employees engaged in performing such
                services be on duty for a longer work-week in
                necessary or emergency situations.
                   "Sec. 2. Except as otherwise provided in
                Section 1 of this Act, and except on legal
                holidays authorized by law, the normal office
                hours of state departments, institutions and
                agencies shall be from 8:00 a.m. to 5:00 p.m.,
                Mondays through Fridays, and these shall be
                the regular hours of work for all full-time
                employeesr provided, however, that such normal
                working hours for employees of state depart-
                ments and agencies in the Capitol Area in
                Austin may be staggered in such manner as
                biennial Appropriations Acts of the Legis-
                lature may stipulate or authorize in the
                interests of traffic regulation and public
                safety. Where an executive head deems it
                necessary or advisable, offices may also be
                kept open during other hours and on other
                days, and the time worked on such other days
                shall count toward the forty (40) hours per
                week which are required under Section 1 of
                this Act. It is'further provided that ex-
                ceptions to the minimum length of the work
                week may be made by the executive head of a
                state agency to take care of any emergency
                or public necessity that he may find to exist.
                None of the provisions of this Act shall apply
                to persons employed on an hourly basis."
                    This office has not previously had the occasion to consider
          the recent development of the ten hour day, four day work week, but
          we have carefully examined Article 5165a, supra, and the requirements




                                           -5166-
Ron. Philip G. Hoffman, page 3     (M-1058)


of the current Appropriation Bill,* and we are of the view that
such a schedule for certain personnel is within the requirements
laid down by the Legislature. Regarding your particular circumstances,
you indicate that efficient personnel utilization would be greatly
aided by such a work schedule in providing twenty-four hour coverage
for your maintenance and operationm functions, and would~also assist
in maintaining employee morale. In our opinion, the Legislature has
authorized the various departments to prescribe the hours to be worked
by regular state employees consistent with the nature of the duties
to be performed, especially when those duties do not necessarily
fall into the regular 8:00 a.m. to 5300 p.m.work day. Attorney,
General's Opinion W-644 (1959).
          You are accordingly advised that it io the opinion of the
Attorney General that state employees are required by law to work
a minimum forty hour week, but that in situations where the admfnis-
trative head of the agency deems that efficient operation of the
agency will be aided thereby he may assign certain personnel to a
ten hour day, four day work week.
                       SUMMARY
          State employees are required by law to work
       a minimum forty hour week, but in situations
       where the administrative head of the agency
       deems that efficient operation of the agency
       will be aided thereby he may assign certain
       personnel to a ten hour day, four day work week.
                                 V&)truly     yours,
                                             1.
                                            c@&F
                                            General of Texas

Prepared by Malcolm L. Quick
Assistant Attorney General




* S.B. 11, Acts 62nd Leg., R.S., 1971, as amended by S.B. 7, 1st
  C.S. same Leg., Art. V, Sec. 6, at p. V-34.

                               -516f-
            r.,.   I
.       -

    .




                   Hon. Philip G. Hoffman, page 4   (M-1058)


                   APPROVED:
                   OPINION COMMITTEE
                   Kerns Taylor, Chairman
                   W. E. Allen, Co-Chairman
                   Ivan Williams
                   Roland Allen
                   S. J. Aronson
                   Jim Maxwell
                   SAM MCDANIEL
                   Staff Legal Assistant
                   ALFRED WALKER
                   Executive Assistant
                   NOLA WRITE
                   First Assistant




                                                -5168-